Judgment, Supreme Court, New York County (Renee A. White, J.), rendered November 16, 2001, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 15 years, unanimously affirmed.
The court was not obligated, sua sponte, to order a CEL article 730 examination (see Pate v Robinson, 383 US 375 [1966]; People v Tortorici, 92 NY2d 757 [1999], cert denied 528 US 834 [1999]; People v Morgan, 87 NY2d 878 [1995]). The information before the court concerning defendant’s mental condition contained no suggestion that he was unable to understand the proceedings or assist in his defense. The record establishes the voluntariness of defendant’s guilty plea.
We perceive no basis for reducing the sentence. Concur— Buckley, EJ., Mazzarelli, Friedman, Marlow and Ellerin, JJ.